OniNiON by
Me. Chief Justice Gordon:
We have examined with care the statement and argument of the learned counsel for the plaintiff in error, who was the defendant below, as well as the other parts of this case.
The deed of John H. Stiffler to his son, Joseph K., is certainly without ambiguity; it conveys the one half of the Doran lot. This was, no doubt, a mistake, and was corrected as between the parties themselves, by the agreement of the 18th of July. But while the deed was duly recorded, the agreement was not; and it is hardly necessary for us to say that the purchaser at the as-signee’s sale could not be affected by a private arrangement of which ho bad no notice. ITence, the principal question of the case was one of notice, and that not merely of the fact of a collateral agreement, but of its contents; and as this question was fully and fairly submitted to the jury, the plaintiff in error has really nothing of which to complain.
It is urged that as the defendant’s buildings were over the line called for by the deed, that fact should have put the plaintiff on inquiry. But how could this be in the face of his, the defendant’s, own deed ? There was no question but that he could thus have sold; neither is there any doubt but that, by his deed, he did thus sell. The record negatived an adverse holding; and beyond this the plaintiff was not bound to inquire.
Outside the agreement, to which reference has been made, the defendant had no case; hence, the third, fifth, and sixth assignments cover rulings of the court below which were more favorable to the defendant than he could lawfully have required.
*239Eetzlaff’s admissions as to what he supposed he was to get by his purchase amount to nothing, for prima facie he got just what was described in Joseph TL Stiffler’s deed, and his rights could neither be enlarged nor abridged by his declarations.
The agreement alone changed the prima facie character of the deed; and as of the contents of this the jury found the plaintiff had no notice, he was clearly not bound by it.
What we have said disposes of all the assignments except the sixth, and that is so clearly without merit that we pass it without comment.
The judgment is affirmed.